Exhibit PARTICIPATION AGREEMENT (this “Agreement”), dated on November 28, 2008 by and between National Amusements, Inc. (“Grantor”) and Acquisition Holdings Subsidiary I LLC (“Participant”). WHEREAS, reference is made to (i) the Loan and Security Agreement, dated as of February 29, 2008 (as the same may be amended, modified or otherwise supplemented from time to time, the “Secured Facility”), by and among Midway Home Entertainment Inc. (“Midway Home”) and Midway Amusement Games, LLC (“MAG”), as Borrowers, Midway Games Inc. (“Midway”, and together with Midway Home and MAG, collectively referred to herein as, the “Borrowers”), Midway Games West Inc., Midway Interactive Inc., Midway Sales Company, LLC, Midway Home Studios Inc., Surreal Software Inc., Midway Studios-Austin Inc. and Midway Studios-Los Angeles Inc., as U.S. Credit Parties, and Grantor, as Lender and (ii) the Unsecured Loan Agreement, dated as of February 29, 2008 (as the same may be amended, modified or otherwise supplemented from time to time, the “Unsecured Facility”, and together with the Secured Facility, the “Credit Agreements”), between Midway, as Borrower, and Grantor, as Lender, copies of each of the Credit Agreements have been furnished to Participant.Pursuant to each of the Credit Agreements, Grantor, subject to the terms and conditions thereof, agreed to make advances and loans (the “Loans”) to the applicable Borrower or Borrowers under such Credit Agreement from time to time in an aggregate amount not to exceed at any time outstanding (i) $30,000,000 under the Secured Facility and (ii) $40,000,000 under the Unsecured Facility.Capitalized terms used in this Agreement and not otherwise defined herein shall have the meanings assigned to them in the Secured Facility; and WHEREAS, in connection with and as part of the transactions contemplated hereby, the parties have entered into a Stock Purchase Agreement of even date herewith (the “Stock Purchase Agreement”); NOW, THEREFORE, with respect to each Credit Agreement, Grantor hereby sells, grants, conveys and transfers to Participant, and Participant hereby purchases, acquires and receives from Grantor, an undivided interest and participation in (a) 100% of all of the Loans made by Grantor which are outstanding on the date hereof under each Credit Agreement and as set forth on Schedule I hereto, (b) 100% of the Loans made by Grantor after the date hereof pursuant to any of the Credit Agreements, (c) any and all of Grantor’s right, title, and interest in, to and under the Credit Agreements, (d) any and all guarantees, collateral, pledges and security interest of any kind for or in respect of the foregoing, (e) all claims (including “claims” as defined in Bankruptcy Code §101(5)), suits, causes of action, and any other right of Grantor, whether known or unknown, against the Borrowers, any obligor, any guarantor, or any of their respective affiliates, agents, representatives, contractors, advisors, or any other entity that in any way is based upon, arises out of or is related to any of the foregoing, including, to the extent permitted to be assigned under applicable law, all claims (including contract claims, tort claims, malpractice claims, and claims under any law governing the purchase and sale of, or indentures for, securities), suits, causes of action, and any other right of Grantor against any attorney, accountant, financial advisor, or other entity arising under or in connection with the Credit Agreements or the transactions related thereto or contemplated thereby, and (f) all distributions or proceeds related to the foregoing (“Distributions”) (clauses (a) through (f) above are hereinafter referred to as the “Participation”), on the following terms and conditions: 1.Purchase of Participation.(a)In consideration of Grantor’s sale, grant, conveyance and transfer to Participant of the Participation, Participant covenants and agrees to pay to Grantor, on the date hereof, by wire transfer of immediately available funds to an account designated by Grantor, the Purchase Price (as defined in the Stock Purchase Agreement).The Purchase Price shall be paid in United States dollars.For the avoidance of doubt, Participant hereby purchases, assumes and shall be responsible for the obligations and liabilities of Grantor relating to the Participation resulting from facts, events or circumstances arising or occurring on or after the date hereof, other than in respect of the Unfunded Commitments (as hereinafter defined).Participant shall not be responsible for any obligations or liabilities of Grantor that (i) result from facts, events or circumstances arising or occurring prior to the date hereof, (ii) result from Grantor’s breach of its representations, warranties, covenants, or agreements under this Agreement or the Credit Agreements (except to the extent any such breach results from a breach by Participant of its obligations hereunder), (iii) result from Grantor’s bad faith, gross negligence, or willful misconduct or (iv) are attributable to Grantor’s actions or obligations in any capacity other than as a Lender under the Credit
